DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Analysis
2.	Summary of Claim 1:
A polyurethane adhesive used for manufacturing a plastic athletic track, characterized in that the polyurethane adhesive comprises: 

a urethane pre-polymer formed by a reaction between an isocyanate and a polyol; 

wherein the polyol is at least one selected from the group consisting of polyether polyol and polybutadiene polyol, and a number average molecular weight of the polyol is between 1,000 g/mole and 6,000 g/mole; 

wherein based on the total weight of the polyurethane adhesive, a content of the urethane pre-polymer is between 80wt% and 99.5wt%, 

and a viscosity of the polyurethane adhesive is between 1,000 cps and 3,000 cps under an environmental temperature of between 15 0C and 40 0C.

 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, et al. (CN101130680A as listed on the IDS dated 6/11/2020, full English Machine Translation incorporated herewith).
	Regarding claims 1, 9, Sun et al. teach a monocomponent polyurethane adhesive, wherein the adhesive comprises isocyanate in an amount of 20-40% by weight and polyether polyol in an amount of from 20-70% by weight (claim 1) thereby reading on the “based on the total weight of the polyurethane adhesive, a content of the urethane pre-polymer is between 80wt% and 99.5wt%” as required by instant claims 1 and 10, and further reading on “the content of the urethane pre-polymer is between 90 wt% and 99.5 wt%” as required by instant claim 9, wherein the polyether polyol is polypropylene oxide polyol, wherein the isocyanate and the polyether polyol are reacted (claim 7) thereby reading on the “urethane pre-polymer formed by a reaction between an isocyanate and a polyol”,  wherein the molecular weight of the polyether polyol is 2000-5000 [0009-0010] thereby reading on the claimed range of 1,000 – 6,000 g/mole as required by instant claims 1 and 10 and further reading on the claimed range of 2,000 – 5,000 g/mole as required by instant claim 9. Sun et al. teach a sports track with the polyurethane system [0005]. 
	Sun et al. are silent regarding the viscosity of the adhesive.
	However, Sun et al. teach the adhesive is superior in the international index of runway (Abstract). The “International Runway friction index” (IRFI) is a standard practice for calculating the international runway friction index. As such, the friction of the adhesive correlates to the viscosity of the adhesive, and as such, the viscosity of the adhesive will affect the resulting friction. Therefore, the viscosity can be optimized to reach the desired friction via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative viscosity of the adhesive for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claim 2, Sun et al. do not particularly teach the molar ratio of the isocyanate and the hydroxyl group of the polyol.
	Sun et al. teach the reaction conditions of the polyether polyol and the isocyanate (Examples). The molar ratio of the NCO:OH is affected by the stoichiometric amounts required by the reaction taking place. Therefore, the molar ratio of NCO:OH can be optimized to reach the proper stoichiometric amounts via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the molar ratio of the NCO:OH for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claim 3, Sun et al. teach the polyether polyol is polypropylene oxide polyol (claim 1).
	Regarding claim 6, Sun et al. teach the adhesive further comprising 0.1-5% of an anti-aging agent thereby reading on the antioxidant as required by the instant claim, 0.1-5% of ultraviolet absorber thereby reading on the ultraviolet absorber of the instant claim and 20 ppm of a polymerization inhibitor (claim 1) thereby reading on the polymerization inhibitor of the instant claim.
	Regarding claim 7, Sun et al. teach the anti-aging agent is (tetra[beta-(3,5-di-tert-butyl-4-hydroxyphenyl)propionic acid] pentaerythritol ester) or 2,6-di-tert-butyl-p-cresol (BHT) [0011].  Sun et al. teach the ultraviolet absorber is 2-hydroxy-4-n-octyloxybenzophenone [0012]. Sun et al. teach the polymerization inhibitor is benzoyl chloride [0014].
	Regarding claim 8, the preferred embodiments of Sun et al. do not disclose a chain extender, a plasticizer or a volatile organic solvent, therefore the composition is considered to be free of these components (examples).
	Regarding claim 10, Sun et al. teach the adhesive as set forth above. Sun et al. further teach the polyurethane adhesive is blended with rubber particles, wherein the polyurethane adhesive and the rubber particles are blended in a weight ratio of from 15-20:100 (claim 8) thereby reading on the claimed mixing ratio of the plastic particles to the polyurethane adhesive of between 4:1 and 10: 1 by weight.
	Sun et al. do not particularly teach the particle size for the plastic particles.
	However, Sun et al. teach the mixture of the rubber particles and the polyurethane adhesive is superior in the international index of runway (Abstract). The “International Runway friction index” (IRFI) is a standard practice for calculating the international runway friction index. As such, the particle size of the rubber particles will affect the resulting friction index. Therefore, the particle size of the rubber particles can be optimized to reach the desired friction via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative particle size of the rubber particles for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claim 11, Sun et al. are silent on the thickness of the coating and further silent on the capability of being solidified under environmental temperatures of between 15 C and 40 C for over 12 hours.		
The statement "capable of being coated on a flat road surface to form a coating layer having a thickness of between 0.3 cm and 1.2 cm” and “capable of being solidified to form a plastic athletic track under the environmental temperature of between 15 C and 40 C and over 12 hours" is considered to be an intention to use. Case law has held that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex Parte Masham, 2 USPQ2d 1647 (1987).  The mixture of Sun et al. meets the structural limitations of the mixture of the instant invention and thereby the intended use of the claimed apparatus does not differentiate the claimed apparatus from a prior art apparatus. 
Regarding claim 12, Sun et al. do not particularly teach the molar ratio of the isocyanate and the hydroxyl group of the polyol.
	Sun et al. teach the reaction conditions of the polyether polyol and the isocyanate (Examples). The molar ratio of the NCO:OH is affected by the stoichiometric amounts required by the reaction taking place. Therefore, the molar ratio of NCO:OH can be optimized to reach the proper stoichiometric amounts via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the molar ratio of the NCO:OH for the intended application via a routine optimization, thereby obtaining the present invention.
Regarding claim 13, Sun et al. teach the polyether polyol is polypropylene oxide polyol (claim 1).

5.	Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, et al. (CN101130680A as listed on the IDS dated 6/11/2020, full English Machine Translation incorporated herewith) in view of Seehagen et al. (US PG Pub 2019/0270918 A1) as listed on the IDS dated 3/2/2022.
Regarding claims 4, 5 and 14, Sun et al. teach the adhesive and the mixture according to claims 1 and 10 as set forth above and incorporated herein by reference. Sun et al. teach the polyol is polypropylene oxide polyol (claim 1) thereby reading on the polyol having a hydroxyl functional group and an average functionality between 2 and 3. 
Sun et al. are silent regarding the side chain of the molecular structure of the polyol further having an amino functional group.
Seehagen et al. teach adhesive compositions comprising a polyurethane pre-polymer and a polyglycol, wherein reactive NCO groups with amino groups are functionally equivalent to OH groups as disclosed by Sun et al. [0021]. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). It would have been obvious to one of ordinary skill in the art to use a NCO groups with an amino functional group as taught by Seehagen et al. as the isocyanate group in the adhesive composition of Sun et al., thereby arriving at the claimed invention.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763